COUR':I' OF' APPEALS                                       DATE.
ABLE ACOSTA,CLERK                                     8-9-15
P.O. BOX 12308 CAPITOL STATION
AUS'I'IN /l'EXAS 78711


RE: CAUSE No.tr.ct.no.60ll
STYLE: NEiiV EVIDENCE


DEAR MR.ACOSTA,
  My name is BOBBY OXFORD SR,TDCJ no. l656735,BOYD UNIT,200 spur ll3,TEAGUE,
TEXAS 75860.
  I have resently filed a motion to RECONSIDER and a brief with some NEW
.EVIDENCE.
  I have JUSt recieved more NEW EVIDENCE about the attorney tnat I had,JOHN
S.YOUNG. I am enclosing this as NEW EVIDENCE.
  Ishould tell you that I had filed with the STATE COMMISSION,ORGANIZED
CRIMINAL .ACTIVITY against the JUDGE BEN WOODWARD,ATTORNEY JOHN S. YOUNG,
PROSECUTOR GEORGE McCREA and CITY OFFICIALS.
  'l'he state Commission has taken this case.· The case no. is CJC.No. 15-0958-
DI. I did send them some of the evidence.
  As you will see JOHN YOUNG is/ was capeable of perJury and forgary. I do
believe this is more proof that    MR.YOUNG was only doing cases for money and
NOT looking out for his clients wellbeing. see GREEN        v.   STATE 667 sw 2d 528
(tex.crim.app.l984)"assistance of counsel" means rendering the effective
assistance by an attorney who is concerned over the welfare of his client and
NOT JUS1' HIS POCKETBOOK. U.S. C. A. CONST. AMEND. 5, 6.
  This is NEW· EVIDENCE that was sent to me 8-6-15 ..•
  "By CHELSEA REINHARD / march 26,2015 5:00 pm a      SAN ANGELO bail bondsman
and a HIGH-POWER defense attorney have both been indicted on multiple
felonies that center on the WILL of an alleged pedophile that died of natural
causes last year.




                                       P.l of 2
                 ·,
  YOUNG,SULLIVAN"S defense attorney in a pending case against the deceased
for child pornography and online solicitation of a minor, has also been
indicted as a    CO-DEFENDANT in the case. He has been charged with one count of
FORGERY, one count of 'I'HEF'f OF PROPER'l'Y GREATER 'I'HAN OR EQUAL TO $ 200.000,
one count of AGGRAVATED PERJURY, and FIRST-DEGREE.MISAPPLICATION BY A
FIDUCIARY. 'fhe aggregate sum of money on Sullivan's domestic bank accounts,
as reported by YOUNG, is $ 4,442,022.48. Sullivan had well over $ 1 million
in real estate as well, and several bank accounts overseas with over $ 200.000
1.n total.
  ·rhe case against ZAPATA and YOUNG is being prosecuted by CLIFF HERBURG of
the ATTORNEY GENERAL's office."
  I do believe that this is a positive show that MR.YOUNG will go to the
extream to do what ever he wishes.
  Will you please take this into consideration,being I have put in everything
I have filed that JOHN YOUNG was involved in.perJury and organized criminal
activity?
  'fHANK YOU FOR YOUR 'l'IME AND PROM'I' CONFERMATION 'rHA'f YOU HAVE PRESEN'l'ED MY
MO'l'ION F'OR RECONSIDERATION,BRIEF AND THIS NEw EVIDENCE.


                             CERTIFICATE OF SERVICE
I hereby     have sent this enstrament by u.s.mail postage paid to the above
on this 9th day of ALJGUS'I', 2015.




BOBBY OXFORD SR.
TDCJ uo.l656735
BOYD UNI'r
200 spur 113
TEAGUE,TEXAS 75860
DEFENDAN'r EX PARTE




                                       P.2 of 2